Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a 371 of PCT/EP2019/054400.
The after final amendment filed on July 14, 2022 has been entered. 
 
 Response to Amendments/Arguments
 Applicant’s arguments, see page 8 of the Remarks, filed July 14, 2022, with respect to claims 1, 3, 5, 23, and 25 have been fully considered and are persuasive.  Claim 1 has been amended to recite a porcine trypsin variant having at least 91% sequence identity to SEQ ID NO:1 and the claims no longer read on a naturally occurring product.  Therefore, the rejection of claims 1, 3, 5, 23, and 25 under 35 USC 101 has been withdrawn. 

Applicant’s arguments, see page 8 of the Remarks, filed July 14, 2022, with respect to claims 1, 3, 5, 23, 25, and 27-29 have been fully considered and are persuasive.  Claim 1 has been amended to recite a porcine trypsin variant having at least 91% sequence identity to SEQ ID NO:1 of the instant application and G3V7Q8_RAT (form PTO-892) does not teach or suggest a trypsin having at least 91% sequence identity to SEQ ID NO:1 of the instant application.  Therefore, the rejection of claims 1, 3, 5, 23, 25, and 27-29 under 35 USC 102(a)(1) as being anticipated by G3V7Q8_RAT has been withdrawn.  

Election/Restrictions
Claim 1 is allowable. Claims 2, 4, 19, 21-22, 24, 26, and 30-31, previously withdrawn from consideration as a result of a restriction requirement (election of species), comprise all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement (election of species) among the species, as set forth in the Office action mailed on May 11, 2021, is hereby withdrawn and claims 2, 4, 19, 21-22, 24, 26, and 30-31 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
	
 
Allowable Subject Matter
Claims 1-7, 18-19, and 21-31 are allowed.

Reasons for Allowance
The following is an Examiner’s statement for allowance.  Wild-type porcine trypsin was known in the art and a mutant of porcine trypsin having a S172A amino acid substitution mutant was also known in the art, see claims 1 and 10-11 of Zocher (US 7,981,635 – cited previously on form PTO-892). However, said mutant is excluded from the instant claims.  Further, the prior art does not teach or suggest a trypsin mutant having at least 91% sequence identity to SEQ ID NO:1 of the instant application having the amino acid substitutions recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652